      Case 1:17-cr-02236-WJ Document 108-1 Filed 02/26/19 Page 1 of 8



                       PREPARATION FOR CRIMINAL TRIAL

BEFORE THE HONORABLE WILLIAM P. JOHNSON

A.   AUDIO-VISUAL EQUIPMENT

     Parties should notify the Court at least two weeks in advance of trial if they require
     audio-visual or other special equipment. Parties are responsible for operating any of this
     equipment.

B.   WITNESSES AND EXHIBITS:

     1.      Rule 404(b) or Rule 609(b) evidence: The Government will provide Defendant
     notice of potential Rule 404(b) or Rule 609(b) evidence not less than TWO (2) WEEKS
     in advance of trial.

     2.     Exchange of EXHIBIT AND WITNESS LISTS: Counsel shall exchange and file
     with the Court witness and exhibit lists TWO (2) WEEKS prior to trial.

     3.       REQUIRED FORMAT FOR EXHIBIT LISTS, NON-ELECTRONIC: When
     filing their final exhibit lists with the Court prior to trial, parties shall use the format
     included at the end of this document. Exhibits shall be marked and identified clearly for
     each party. Use of exhibit notebooks (Plaintiff’s and Defendant’s) are encouraged for
     those exhibits to which neither party has objections. Exhibits shall be marked and
     identified (Plaintiff's by numbers and Defendant's by letters, e.g., A,B,C, . . . AA, AB,
     AC).


     4.     REQUIRED FORMAT FOR EXHIBIT LISTS, ELECTRONIC: In addition to
     the requirements set out in #3 pertaining to exhibits, exhibits also need to be submitted in
     electronic format. Refer to attached JERS Informational letter, along with Attorney
     Guide to JERS for instructions on how to submit electronically formatted trial exhibits to
     the Court.

C.   SCHEDULING ORDERS:

     Parties shall immediately notify the Court of matters that will require additional
     preparation time, such as the intent to introduce expert testimony or co-conspirator
     testimony, so that the Court may allow sufficient time to address potential Daubert
     challenges and to hold James hearings. Upon such notification by a party, the Court will
     hold a scheduling conference to consider deadlines for these issues.
      Case 1:17-cr-02236-WJ Document 108-1 Filed 02/26/19 Page 2 of 8



D.   NON-JURY TRIALS

     PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW shall be filed at
     least TWO (2) WEEKS prior to trial, with references to exhibits and proposed
     testimony.

E.   JURY TRIALS:

     1.     JURY INSTRUCTIONS:

            a.      Parties shall meet and confer in advance of the deadline to agree on as
            many instructions as possible. Parties shall be prepared to submit a legal basis for
            their objections to each instruction on which they do not agree. Parties are
            expected to AGREE ON STOCK INSTRUCTIONS AND AVOID
            SUBMITTING TO THE COURT SEPARATE REQUESTS FOR THE SAME
            STOCK INSTRUCTIONS.

            b.      Proposed instructions shall be numbered and annotated. Submit no
            more than ONE INSTRUCTION PER PAGE. Refer to the Court’s external
            website in order access Judge Johnson’s trial preparation materials:
            www.nmcourt.fed.us. Parties should refer to Tenth Circuit Criminal Pattern
            instructions.

            c.      Submission of proposed instructions to the Court is a two-step process:

                    (1) E-filing: Proposed instructions shall be filed with the Court
                    electronically, in accordance with D.N.M. LR-Civ. 5.1 at least TWO (2)
                    WEEKS BEFORE TRIAL is scheduled.

                    (2) E-mail: In addition to electronically filing their submissions regarding
                    jury instructions, both parties shall submit to the Court through the e-mail
                    address (wpjproposedtext@nmcourt.fed.us), the following, in WORD
                    format:

                    (A) the requested jury instructions; and
                    (B) proposed special verdict forms and
                    (C) the parties’ Joint Statement of the Case.

     NOTE: JOINT STATEMENT OF THE CASE shall be submitted at the same time the
     jury instructions are submitted (TWO WEEKS BEFORE TRIAL), but should be filed
     separately. If parties cannot agree on a Joint Statement of the Case, parties should submit
     separate proposed Statements.

     2.     MOTIONS IN LIMINE: shall be filed no later than TWO (2) WEEKS before
            trial. Responses are due ONE (1) WEEK before trial. If a motion in limine is
            filed earlier than 14 days before trial, the response is due five (5) days after the

                                               2 
 
     Case 1:17-cr-02236-WJ Document 108-1 Filed 02/26/19 Page 3 of 8



         motion is served. Replies to motions in limine will not be entertained unless
         specifically requested and allowed.

    3.   VOIR DIRE: In the average case, each counsel will be permitted TEN (10)
         minutes to voir dire the venire panel. Do not argue the case or cite legal
         principles in your voir dire. Requested voir dire shall be exchanged between
         counsel and shall be filed with the Court at least TWO (2) WEEKS prior to
         trial. If counsel cannot agree on proposed voir dire, any objections must be
         brought to the Court's attention at least ONE (1) WEEK prior to trial.




                                          3 
 
               Case 1:17-cr-02236-WJ Document 108-1 Filed 02/26/19 Page 4 of 8



                                                WITNESS/EXHIBIT LIST

                                                                                           CV/CR


    Plaintiff’s Attorney:                         Defendant’s Attorney:                    United States District Court

                                                                                           District of New Mexico


                                                                                           Trial Date(s):


    Presiding Judge: William P. Johnson           Court Reporter: M. Loughran              Courtroom Deputy: R./M. Garcia




    Pltf     Deft

    No.      No.      Witness      Date Off.   Obj.   Adm.                      Description of Exhibits*




                                                                 4 
 
         Case 1:17-cr-02236-WJ Document 108-1 Filed 02/26/19 Page 5 of 8



                                 INFORMATIONAL LETTER



Dear Counsel:

The United States District Court for the District of New Mexico has installed new equipment
into some courtrooms for use during trials in which jurors may view evidence electronically
during deliberation. The newly installed equipment is known as JERS (Jury Evidence Recording
System). The Western District of North Carolina created JERS for the purpose of electronically
capturing evidence during a trial and then allowing a jury to view the evidence on a monitor in
the Jury Deliberation Room. The District of New Mexico has been working to customize and
test the equipment for the benefit of our court and our jurors. We would like to use JERS during
the upcoming trial in your case.


The use of JERs will not affect how you present your case. You will proceed in normal course
by presenting the exhibits/evidence either in paper form or from your laptop. All that the Court
requires is the submission of the exhibits/evidence on an electronic storage device (CD, DVD or
USB drive) TEN (10) calendar days before trial. The evidence is then imported into JERS and
stored until the conclusion of the trial, when evidence is submitted to the jurors for deliberation.


It is important to note that, similar to non-electronic evidence, only electronic evidence that is
admitted and allowed by the Court will be viewable by jurors during deliberation. Included with
this letter is a copy of the Attorney Guide to JERS, where instructions are provided as to the
formatting and naming of files. When creating the Indexed File Method, it is important that you
follow the exact method as provided in the Attorney Guide – for instance, no spaces, and bars
must be placed as shown.


It is the goal of the Court to provide attorneys with useful and effective equipment. It is the
assistance from attorneys, such as you, that helps us achieve these goals.
 

 

 

 

 

 




                                                 5 
 
         Case 1:17-cr-02236-WJ Document 108-1 Filed 02/26/19 Page 6 of 8




                ATTORNEYȱGUIDEȱTOȱJERS


TheȱU.S.ȱDistrictȱCourtȱforȱtheȱDistrictȱofȱNewȱMexicoȱusesȱtheȱJuryȱEvidenceȱRecordingȱ
Systemȱ(JERS)ȱtoȱcaptureȱevidenceȱelectronicallyȱduringȱaȱhearing/trial.ȱȱTheȱevidenceȱmayȱ
thenȱbeȱelectronicallyȱviewedȱbyȱjurorsȱinȱaȱjuryȱdeliberationȱroomȱatȱaȱlaterȱtime.ȱ

HowȱtoȱSubmitȱElectronicȱExhibitȱFilesȱ
Electronicȱevidenceȱfilesȱshouldȱbeȱprovidedȱonȱanyȱoneȱofȱtheȱfollowingȱacceptableȱmediaȱ
storageȱdevices:ȱ
       i USBȱdriveȱ
       i DVDȱ
       i CDȱ
MediaȱstorageȱdevicesȱareȱtoȱbeȱplacedȱinȱaȱsealedȱenvelopeȱwithȱtheȱnameȱofȱtheȱCRDȱorȱ
chambers’ȱstaffȱclearlyȱwrittenȱonȱtheȱoutsideȱofȱtheȱenvelope,ȱandȱhandȱdeliveredȱtoȱtheȱ
Clerk’sȱOfficeȱorȱmailedȱtoȱtheȱClerk’sȱOfficeȱifȱcounselȱresidesȱoutȱofȱtown.ȱ

RequirementsȱforȱExhibitȱFileȱTypesȱ
Allȱelectronicȱevidenceȱwillȱbeȱprovidedȱusingȱtheȱfollowingȱformats:ȱ
       i DocumentsȱandȱPhotographs:ȱ.pdfȱ;ȱ.jpgȱ;ȱ.bmpȱ;ȱ.tifȱ;ȱ.gifȱ
       i VideoȱandȱAudioȱRecordings:ȱ.aviȱ;ȱ.wmvȱ;ȱ.mpgȱ;ȱ.mp3ȱ;ȱ.mp4ȱ;ȱ.wmaȱ;ȱ.wavȱ
Regardingȱtheȱfileȱsizeȱofȱelectronicȱevidence,ȱindividualȱfilesȱshouldȱnotȱexceedȱ500MB.ȱȱ
Exhibitsȱapproachingȱorȱexceedingȱthisȱsizeȱlimitȱshouldȱbeȱseparatedȱintoȱmultipleȱfiles.ȱȱȱ
       NOTE:ȱAȱ‘PDF’ȱdocumentȱcanȱoftenȱbeȱreducedȱsignificantlyȱinȱsizeȱbyȱusingȱtoolsȱsuchȱasȱ
       Adobe’sȱ“ReduceȱFileȱSize”ȱfeature.ȱȱImagesȱcanȱbeȱsignificantlyȱreducedȱinȱfileȱsizeȱbyȱ
       loweringȱtheȱresolutionȱorȱdimensions,ȱusuallyȱwithȱminimalȱaffectȱtoȱviewingȱquality.ȱ

ExhibitȱFormattingȱInstructionsȱforȱBatchȱImportingȱ
Exhibitȱfilesȱwillȱbeȱformattedȱinȱaȱmannerȱthatȱpermitsȱthemȱtoȱbeȱbatchȱimportedȱintoȱ
JERS.ȱȱUseȱtheȱfollowingȱFileȱNamingȱMethodȱforȱyourȱexhibits.
ȱ
    FILEȱNAMINGȱMETHODȱ(SeeȱFileȱNamingȱMethodȱExamplesȱonȱtheȱlastȱpage)ȱ
    a) AllȱfilesȱareȱprovidedȱonȱaȱsingleȱstorageȱdeviceȱsuchȱasȱaȱCD,ȱDVD,ȱorȱUSBȱdrive.ȱ
    b) Usingȱanyȱsoftwareȱorȱmethod,ȱexhibitȱfilesȱareȱnamedȱusingȱaȱnamingȱconventionȱ
       similarȱto:ȱ
       (exhibitȱnumber)Ȭ(exhibitȱpart)_(exhibitȱdescription).(fileȱextension)ȱ



                                                            Attorney Guide to JERS Rev 04/2016
          Case 1:17-cr-02236-WJ Document 108-1 Filed 02/26/19 Page 7 of 8



    c) Theȱuseȱofȱtheȱ‘underscore’ȱcharacterȱisȱrequiredȱbeforeȱtheȱdescriptionȱofȱtheȱ
       exhibitȱandȱcannotȱbeȱusedȱelsewhereȱinȱtheȱexhibitȱname.ȱ
ȱ
AttorneyȱResponsibilitiesȱ
1. ItȱisȱtheȱresponsibilityȱofȱtheȱattorneyȱtoȱensureȱthatȱexhibitsȱareȱsubmittedȱtoȱtheȱCourtȱ
   inȱaȱpromptȱandȱtimelyȱmanner,ȱinȱtrueȱproperȱformat,ȱandȱinȱaccordanceȱwithȱtheȱ
   court’sȱtrialȱpreparationȱinstructionsȱorȱotherȱdirectionȱfromȱchambers.ȱ
2. TheȱCRDȱorȱaȱmemberȱofȱchambers’ȱstaffȱwillȱnotifyȱattorneysȱofȱanyȱexhibit(s)ȱthatȱ
   cannotȱbeȱimportedȱintoȱJERSȱfromȱtheȱmediaȱstorageȱdeviceȱprovidedȱbyȱtheȱattorney.ȱȱ
   AttorneysȱwillȱneedȱtoȱresubmitȱallȱproblematicȱexhibitsȱasȱdirectedȱbyȱtheȱCRDȱorȱaȱ
   memberȱofȱchambers’ȱstaff.ȱ
3. WhileȱevidenceȱisȱprovidedȱtoȱtheȱcourtȱtoȱimportȱfilesȱinȱJERSȱinȱadvanceȱofȱaȱ
   hearing/trial,ȱattorneysȱwillȱcontinueȱtoȱremainȱresponsibleȱforȱmaintainingȱandȱ
   presentingȱallȱevidenceȱduringȱtheȱhearing/trial.ȱȱAsȱsuch,ȱtheȱCourtȱwillȱrequireȱ
   attorneysȱtoȱtestȱtheirȱlaptopȱandȱanyȱotherȱequipmentȱattorneysȱmayȱneed,ȱaȱfewȱdaysȱ
   priorȱtoȱtheȱbeginningȱofȱaȱcourtȱhearing/trial.ȱȱȱ
     a) AttorneysȱmayȱcontactȱtheȱCRDȱtoȱscheduleȱtimeȱtoȱtestȱequipmentȱinȱtheȱ
        courtroom.ȱȱȱ
     b) Unfortunately,ȱitȱmayȱnotȱbeȱpossibleȱtoȱtestȱlaptopsȱorȱotherȱnecessaryȱequipmentȱ
        theȱdayȱaȱhearing/trialȱisȱscheduledȱtoȱbegin.ȱResolvingȱtechnicalȱissuesȱ
        beforehandȱwillȱensureȱaȱspeedyȱandȱtechnicallyȱefficientȱhearing/trialȱforȱallȱ
        parties.ȱ
ȱ                           ȱ




                                               2
         Case 1:17-cr-02236-WJ Document 108-1 Filed 02/26/19 Page 8 of 8




ȱ
                        FILEȱNAMINGȱMETHODȱEXAMPLESȱ
                                        ȱ

1_HotelȱReciept.pdfȱ

2_PhotographȱofȱBankȱInterior.jpgȱ

3_VideoȱofȱCarȱExplosion.mpgȱ

4_PoliceȱRadio.wavȱ

5Ȭa_PhotographȱofȱExteriorȱBurningȱHouse.jpgȱ

5b_PoliceȱCarȱChaseȱVideo.mpgȱ

6(c)_PhotographȱofȱCellȱPhone.jpgȱ

6(d)_PhotographȱofȱDamagedȱCellȱPhone.jpgȱ

                                           ȱ




                                          3
